Citation Nr: 1201365	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  08-35 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 40 percent for a status-post prostatectomy for prostate cancer.

2.  Entitlement to service connection for pharynx cancer, claimed as throat cancer, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1971, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Montgomery, Alabama, which, in pertinent part, denied the Veteran's claim of service connection for pharynx cancer.

In addition, the Veteran appeals a November 2010 rating decision which assigned a 10 percent disability rating for a status-post prostatectomy for prostate cancer.  This rating was assigned following a mandatory re-examination at the conclusion of a total rating period for prostate cancer.  This rating was increased to 40 percent in a March 2011 rating decision. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In September 2011, the Veteran testified at a video conference hearing over which the undersigned Acting Veterans Law Judge presided.  A transcript of that hearing has been associated with his claims file.
 
Subsequent to the issuance of the October 2008 Statement of the Case, the Veteran submitted evidence pertinent to the claim on appeal.  RO consideration of this evidence was waived in September 2011.  See 38 C.F.R. § 20.1304 (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id at 83.  The threshold for finding whether the evidence indicates a link between a current disability and service is low.  Id; Locklear v. Nicholson, 20 Vet. App. 410 (2006).

The service records document that the Veteran served in the Republic of Vietnam and he is therefore presumed to have been exposed to herbicides.  Post-service treatment records document the diagnosis of squamous cell carcinoma of the head and neck during the course of this appeal; however, this disease is not among the diseases subject to presumptive service connection on the basis of exposure to herbicides.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  A September 2011 private opinion from Dr. S. F. indicated that it while it was "difficult to prove" any relationship between the Veteran's squamous cell carcinoma and his in-service exposure to herbicides, such a relationship was "entirely possible."  This opinion is speculative and is not stated to the degree of certainty required to support a claim of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  However, this September 2011 opinion does provide evidence that this disability may be associated with the Veteran's service.  See McLendon, supra.  A VA examination is therefore required.

The March 2010 rating decision assigned a 10 percent rating for a status-post prostatectomy for prostate cancer following a period in which the disability was rated as totally disabling; a March 2011 rating decision increased this rating to 40 percent.  The Veteran filed a timely notice of disagreement objecting to the determination, and requesting that his assigned rating remain a total rating, in April 2011.  A Statement of the Case addressing this appeal has not been issued.  The Board is required to remand this claim to allow a Statement of the Case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall afford the Veteran a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's claimed pharynx cancer.  The examiner shall review the claims file and note such review in the examination report.  All tests deemed necessary by the examiner must be performed.

The examiner is asked to furnish an opinion as to whether it is at least as likely as not that any currently diagnosed pharynx cancer had its onset during the Veteran's period of active service, i.e. from January 1968 to August 1971; or, was any such disorder caused by any incident or event that occurred during his period of service, including his presumed exposure to herbicides during Vietnam.  The examiner must specifically comment on the September 2011 opinion from Dr. S. F. suggesting that a relationship between squamous cell carcinoma and herbicide exposure was "entirely possible."

The examiner should note that although the Veteran has been cancer free since approximately June 2005, the requirement of a current disability is satisfied as this disease had manifested during the course of the Veteran's appeal.

If it is determined that an opinion cannot be rendered without resorting to mere speculation, the examiner is directed to provide supporting rationale for such a conclusion, to include whether such a conclusion was rendered because the procurable and assembled data was fully considered, and whether the inability to provide a definitive opinion was due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's pharynx cancer. 

The Board reiterates that the examiner must acknowledge the competent reports of the Veteran as to the onset and continuity of symptomatology.  A complete rationale for all opinions, with citation to relevant medical findings, must be provided. 

2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's 
claim for service connection for pharynx cancer.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

4.  The RO/AMC shall issue a Statement of the Case addressing the claim for an increased rating for a status-post prostatectomy for prostate cancer.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

